Title: To Thomas Jefferson from Thomas Lee Shippen, 22 September 1788
From: Shippen, Thomas Lee
To: Jefferson, Thomas


          
            
              My very dear Sir
            
            Geneva 22d. Septr. 1788.
          
          A combination of unexpected circumstances but principally the delay of Mr. Short, has detained us here until this day. Altho’ my dissappointment in not setting off for Italy on the 15th. has given me some uneasiness as it will occasion my stay in that Country to be so much the shorter yet there are many counterbalancing circumstances which reconcile me to the event. Among them I place the occasion I desire from it of writing to you. I should have endeavored to find one much sooner, had I not hoped to have had the honor to receive a letter from you, which I might have answered at the same time that I communicated my present designs. But as your last letter to Mr. Rutledge, puts an end to my hopes on this subject, I take the liberty of addressing to you now these few lines.
          Mr. Short has probably communicated to you already my abandonment of the plan which I had the honor of submitting to you when I left Paris, as that which was to regulate my future travels: and he must have told you at the same time that a letter I received from my father at Berne, had been the occasion of it. As soon as I received it, I began to consider how I could employ to the greatest   advantage the short time which my father seemed to wish me to confine myself to in my Continental plans; and the extreme hospitality of the good people of this place, the advantage of a good Spanish master, and the hope of crossing the Alps in company with Mr. Short, have decided me to pass 4 or 5 weeks at Geneva. From this place I shall proceed probably as far as Milan and then make the best of my way to London. In what manner I am to gain that place, I am at present altogether uninformed, that is to say, I have not yet been able to learn in what way I can do it with the greatest expedition. Your universal knowledge of European routes must make you perfectly competent to the task of advising me, may I beg you Sir to have the goodness to favor me with your advice? My address will be poste restante at Turin until I have the honor of writing to you again. And may I beg you too Sir to let me know how any letters sent to you during your absence from Paris will be able to find you. There is one more favor which I am almost ashamed to ask, because I fear it will be very difficult if not impossible for you to grant it. Among twenty most agreable families where I have been domesticated since my residence here, that of Mr. Syndic Cayla has been one to which I have owed the greatest obligations. The Syndic is good enough to interest himself in our affairs, and the character I gave him of your excellent book which treats of them made him desirous to become its possessor. I could not do less than promise him to endeavor to procure it for him, and I know of no possible way to do it, unless you would have the kindness to send it to his address at Geneva. Unless you should happen to meet with somebody coming to this place who would take charge of it, or unless Mr. Tronchin (Minister from Geneva to the Court of France) would undertake the commission, I do not know how it could be done, all I know, is that you would add very much to the many favors you have already bestowed, by granting this. If you should be able to do it, I must beg you to send it in French as the Syndic does not read English.
          I have omitted until now, and I am very much ashamed of it, acknowledging how much I owe to your excellent friend the Baron de Geismar, and to you Sir for having procured for me his acquaintance. It would have been impossible for a man to receive a long absent and much beloved brother with more cordiality or friendship than I experienced from that gentleman. He introduced me to the Court of Hesse Cassel as his friend; shewed me every thing that was to be seen in or near Hainault, and behaved in every respect with the greatest possible attention and amiability.  It was not among the least of his recommendations to me, that he loved and respected you as he often assured me he did without bounds. There was not in short, a thing which he did, or a word which he said which did not prove him worthy of that friendship which you have honored him with and a valuable acquaintance. His sentiments do alike honor to his head and his heart, and his conduct seems to have always been in unison with them. How he has been able in a military life and under a despotic government to preserve his principles so pure, so free and so liberal, is alike surprizing and honorable to his character. But you know much better than I do his merits. Excuse me for having given this little vent to my gratitude and admiration à son egard.
          My father desires me in his last letter to assure you of his gratitude for your kindness to me, and his inviolable attachment which has been of long duration. He speaks to me of the immense preparations they were making for the celebration of the 4th of July in Philada. and tells me that the expence of them was computed at £1500, a circumstance which gives me a mixed sensation of pleasure and pain, pain to think of the extravagance of the times which could call for such an expenditure, pleasure to know that my fellow citizens were ab[le] to afford it. However the former preponderat[es.] The [more] I see of the extravagance and its effects in oth[er] Count[ries, the] warmer advocate I become of cecono[my] in [my o]wn. I have the honor to be with every sentiment of respect considera[tion] and regard, my very dear Sir your most obliged and devoted servant,
          
            Th: Lee Shippen
          
        